236 S.W.3d 100 (2007)
N.B. WEST CONTRACTING COMPANY, Respondent,
v.
Jin Lisa Jean JOHNSON, Appellant.
No. ED 89090.
Missouri Court of Appeals, Eastern District, Division Three.
September 18, 2007.
Motion for Rehearing and/or Transfer Denied October 18, 2007.
Gordon Rolla Upchurch, Union, MO, for Appellant.
Edward C. Cody, Saint Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 18, 2007.

ORDER
PER CURIAM.
Jin Lisa Jean Johnson ("Employee") appeals the trial court's judgment determining that she wrongfully converted funds of N.B. West Contracting Company ("Employer") *101 to her use. We find that the judgment is supported by substantial evidence and is not against the weight of the evidence. We also find that the trial court did not abuse its discretion in granting Employer's motion to amend the pleadings in order to offer evidence regarding conversion of funds during the years 1998 and 2000.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).